internal_revenue_service number release date index number -------------------------- ---------------------------- ---------------------------------- --------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ----------------- telephone number --------------------- refer reply to cc psi b06 plr-149484-11 date date re request for extension of time pursuant to sec_301 of the procedure and administration regulations to withdraw an excess_contribution made to a qualified nuclear decommissioning fund pursuant to sec_468a of the internal_revenue_code and sec_1_468a-5 of the income_tax regulations taxpayer parent plant location dollar_figurea dollar_figureb dollar_figurec x y date a date b date c date d date e year x director --------------------------------------------------- ----------------------- ----------------------------------- ------------------------ -------------------------------------------------------------- ------------------------------- ----------------- ----------------- ----------- --------- ---------- ------------------- --------------------- ----------------- ---------------------- --------------------------- ------- --------------------------------------------------------------------------------- plr-149484-11 dear ------------------- this letter responds to a letter submitted on behalf of taxpayer on date requesting an extension of time pursuant to sec_301_9100-3 of the for taxpayer to withdraw an excess_contribution made to the qualified nuclear decommissioning fund maintained in connection with plant pursuant to sec_1_468a-5 taxpayer has represented the facts as follows taxpayer a wholly-owned subsidiary of parent is the owner of plant taxpayer is primarily engaged in the generation transmission distribution and selling of electric energy taxpayer operates and owns an x percent interest in the plant taxpayer has established a qualified_fund with respect to the unit as allowed by sec_468a on date a the taxpayer made a special transfer of dollar_figurea to the qualified_fund established with respect to plant this special transfer is deemed made in year x on date b taxpayer submitted a ruling_request to the internal_revenue_service irs for authorization to make that special transfer and to deduct the special transfer over the relevant number of years the numbers in taxpayer’s request for that special transfer were calculated based on y percent of the total anticipated decommissioning liability the percentage of decommissioning of plant that taxpayer is contractually responsible for rather than x percent on date c after discussions with irs personnel taxpayer submitted revised computations using x percent of the total anticipated decommissioning liability rather than y percent on date d the irs issued a ruling authorizing a special transfer of dollar_figureb resulting in an excess_contribution of dollar_figurec to the qualified_fund taxpayer was required to withdraw the excess_contribution of dollar_figurec from the qualified_fund by date e sec_468a as amended by the energy tax incentives act of the act publaw_109_58 119_stat_594 allows an electing taxpayer to deduct payments made to a nuclear decommissioning reserve fund sec_468a limits the amount that may be paid into the nuclear decommissioning fund in any year to the ruling_amount applicable to that year prior to the changes made by the act the deduction was limited to the lesser_of the amount included in the utility’s cost of service for ratemaking purposes or the ruling_amount generally as a result only regulated utilities could take advantage of sec_468a the act amendment of sec_468a eliminated the cost-of-service limitation accordingly decommissioning costs of an unregulated nuclear power plant may now be funded by deductible contributions to a qualified nuclear decommissioning fund prior to the changes made by the act deductible contributions were limited to the amount necessary for an electing taxpayer to fund the plant’s post-1983 nuclear decommissioning costs determined as if decommissioning costs accrued ratably over the estimated_useful_life of the plant provided that the taxpayer elected to establish a plr-149484-11 fund in prior_law also did not allow a taxpayer electing to establish a fund later than to contribute to that fund any amount in excess of that amount necessary to fund the ratable portion of the plant’s nuclear decommissioning costs beginning in the year the fund is established sec_468a now allows a taxpayer to contribute to a nuclear decommissioning fund the entire cost of decommissioning the plant including both the pre-1984 amount that was denied under the law prior to the act as well as any amount attributable to any year after in which a taxpayer had not established a fund under sec_468a sec_468a provides that the deduction for the contribution of the previously-excluded amount is allowed ratably over the remaining useful_life of the nuclear plant sec_468a provides that a taxpayer shall be deemed to have made a payment to the nuclear decommissioning fund on the last day of a taxable_year if the payment is made on account of such taxable_year and is made within 2½ months after the close of the tax_year this section applies to payments made pursuant to either a schedule of ruling amounts or a schedule of deduction amounts sec_1_468a-3 provides that if a taxpayer makes and deducts a payment or transfer to a qualified_fund based on a proposed ruling_request that exceeds the actual ruling_amount the taxpayer must withdraw the excess_contribution and the earnings on the excess_contribution and file an amended_return reflecting the deduction specified in the ruling sec_1_468a-5 provides that a nuclear decommissioning fund will not be disqualified under paragraph c of that section by reason of an excess_contribution or the withdrawal of an excess_contribution if the withdrawal is performed before the later of the date the tax_return is due for the taxable_year to which the contribution relates or days after the date the taxpayer receives the ruling_amount sec_1_468a-8 provides that under the provisions of sec_468a as described above a taxpayer may make a special transfer of cash or property to the nuclear decommissioning fund this special transfer is not subject_to the sec_468a limitation the amount of the special transfer is the present_value of the pre-2005 nonqualifying percentage of the estimated future costs of decommissioning the nuclear plant that was disallowed under sec_468a prior to the act sec_1_468a-8 defines the pre-2005 nonqualifying percentage as equal to percent reduced by the sum of the qualifying percentage used in determining the taxpayer’s last schedule of ruling amounts for the fund under sec_468a as it existed prior to the act and the percentage transferred in any previous special transfer sec_1_468a-8 provides that the taxpayer is not required to transfer the entire amount eligible for the special transfer in one year but must take any prior special plr-149484-11 transfers into account in calculating the pre-2005 qualifying percentage further pursuant to sec_1_468a-8 a taxpayer making a special transfer in more than one year must request a new schedule of deduction amounts in connection with each special transfer sec_1_468a-8 provides that the amount of any special transfer made by a taxpayer on or before the 15th day of the third calendar month after the close of any taxable_year the deemed payment deadline date shall be deemed made during that taxable_year if the taxpayer irrevocably designates the amount of the special transfer as relating to that taxable_year sec_1_468a-8 provides that a taxpayer may designate certain special transfers as relating to a taxable_year beginning after date and ending before date the taxpayer must request a ruling from the service under the provisions of sec_1_468a-8 and must actually make the special transfer within days after the taxpayer receives a ruling from the service relating to that special transfer in such limited circumstances the designated special transfer is deemed made during the taxable_year designated as the year to which the special transfer relates sec_1_468a-8 provides that the deduction for the special transfer is allowed ratably over the remaining useful_life of the nuclear plant sec_1_468a-8 provides that taxpayer may not make a special transfer to a qualified nuclear decommissioning fund unless the taxpayer requests from the irs a schedule of deduction amounts in connection with such transfer a request for a schedule of deduction amounts may be made in connection with a request for a schedule of ruling amounts but in such case the calculations for both the schedule of ruling amounts and the schedule of deduction amounts must be separately_stated sec_1_468a-8 describes the manner of requesting a schedule of deduction amounts sec_1_468a-8 provides that except as provided in sec_1 468a- d vi the service will not provide or revise a deduction amount applicable to a taxable_year in response to a request for a schedule of deduction amounts that is filed after the deemed payment deadline date for such taxable_year sec_1 468a- d vi provides that for special transfers which relate to a taxable_year beginning after date and ending before date the service will not provide a deduction amount in response to a request for a schedule of deduction amounts that is filed after date sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i plr-149484-11 sec_301_9100-1 provides that the term election includes an application_for relief in respect of tax sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 a request for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer’s request for an extension of time to withdraw the dollar_figurec excess_contribution and any earnings on that amount is granted such withdrawal will be considered timely if made within days of the date of this letter except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code we are sending a copy of this letter to the director this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely peter friedman senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
